



Exhibit 10.1
 




FIRST AMENDMENT TO
ASBURY AUTOMOTIVE GROUP, INC. 2012 EQUITY INCENTIVE PLAN


This First Amendment to the Asbury Automotive Group, Inc. 2012 Equity Incentive
Plan (this “Amendment”) is made as of January 25, 2017 (the “Amendment Effective
Date”) by the Board of Directors (the “Board”) of Asbury Automotive Group, Inc.,
a Delaware corporation (the “Company”). This Amendment will be effective for all
awards granted under the 2012 Plan (as hereinafter defined) only after the
Amendment Effective Date as described herein.


WHEREAS, on March 13, 2012, the Board approved and adopted the Asbury Automotive
Group, Inc. 2012 Equity Incentive Plan (the “2012 Plan”), which 2012 Plan became
effective as of such date, provided that any awards granted under the 2012 Plan
were generally subject to stockholder approval of the 2012 Plan;


WHEREAS, on April 18, 2012, the Company’s stockholders approved the 2012 Plan;


WHEREAS, it is the desire of the Company to amend the 2012 Plan, effective as of
the Amendment Effective Date, to include a limit on awards to non-employee
directors; and


WHEREAS, the Board may amend the 2012 Plan for this purpose pursuant to
Section 7(a) of the 2012 Plan without obtaining the approval of the Company’s
stockholders or 2012 Plan participants.


NOW, THEREFORE, effective as of the Amendment Effective Date, the Board hereby
amends the 2012 Plan as follows:


1.    Amendment of Section 4(a) of the 2012 Plan. Section 4(a) of the 2012 Plan
is hereby amended by inserting the following new sentence immediately after the
first sentence thereof:


“Further, subject to adjustment as provided in Section 4(b) and Section 7(c), in
no event will any non-employee member of the Board in any calendar year be
granted Awards under this Plan having an aggregate maximum value at the date of
grant (calculating the value of any such awards based on the grant date fair
value for financial reporting purposes) in excess of $500,000.”


2.    Miscellaneous.


(a)    Except as amended by this Amendment, the 2012 Plan shall remain in full
force and effect.


(b)    Capitalized terms used but not defined in this Amendment have the
respective meanings ascribed thereto in the 2012 Plan.





